Case 2:19-cv-16579-JMV-JBC Document 90 Filed 02/18/20 Page 1 of 4 PageID: 955




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION


  CPM CONSULTING, LLC and                            §
  MARTINO RIVAPLATA,                                 §
                                                     §
          Plaintiff,                                 §
                                                     §
  v.                                                 §      CIVIL ACTION N0.
                                                     §      3:17-cv-03059-S
  CAPSUGEL US, LLC,                                  §
                                                     §
          Defendants.                                §


                        DECLARATION OF MARTINO RIVAPLATA

         I, Martino Rivaplata, declare as follows:

 1.    “My name is Martino Rivaplata. I am over the age of twenty-one years, and capable of
       making this declaration. The facts and statements made herein are within my personal
       knowledge and are true and correct.

2.     I am one of two named Plaintiffs in this matter. I am a US citizen.

3.     The other Plaintiff is CPM Consulting, LLC (“CPM Consulting”). I am the sole member of
       CPM. It is the business entity through which I perform consulting IT services.

4.     I hold a Bachelor of Science degree in Accounting, and a Bachelor of Science degree in
       Finance, which includes a minor in Information Systems. Both degrees are from Southern
       Methodist University. Additionally, I hold six database certiﬁcations, including credentials
       for SAP HANA. I have had extensive experience working in the IT industry, principally on
       projects lasting 6 months or more, which is typically referred to in the industry as 6 months
       plus.

5.     On March 28, 2017, I had a phone conversation with Barry Cormier, a recruiter with Robert
       Half, to discuss a Senior SAP Native HANA Data Modeler project for his end client,
       Capsugel, based in Morristown, New Jersey, who is the Defendant in this lawsuit. Cormier
       indicated that Capsugel needed someone experienced in both HANA and BPC to assist in
       the integration of systems, and that the project length was 6 months plus.

6.     At the time Cormier contacted me, I was exploring several different job opportunities with 6
       months plus or more project lengths but was intrigued by the Capsugel project since it would
       utilize my skills in both HANA and BPC. Cormier arranged for me to have a phone interview
       with Capsugel.




Declaration of Martino Rivaplata                                                                  1
                                                                                                 APP. 003
Case 2:19-cv-16579-JMV-JBC Document 90 Filed 02/18/20 Page 2 of 4 PageID: 956




 7.    On March 29, 2019 I had an hour-long phone interview with Muralidhar Nuggehalli, the
       head of Capsugel’s Finance and Reporting Applications Department. During that interview
       we discussed at length my work experience and expertise in HANA and BPC, and the
       technical work I would be asked to do if I were hired. After he made the decision to hire me
       for the project, he became my primary supervisor. We discussed during my interview that
       the project length was expected to be 6 months plus. He never told me that the project were
       only last 3 months. Had I known that, I would not have taken the job.

 8.    Through my interview with Nuggehalli, I learned that Lonza had purchased Capsugel. At the
       time both were global pharmaceutical companies. The primary purpose of my work was to
       integrate the two company’s systems in order to merge Capsugel’s ﬁnancials into Lonza.

9.     I was advised after my interview that I was being hired for the project. I spoke with Yokesh,
       another Capsugel employee, about where to ﬁnd an apartment near Capsugel’s Morristown
       location. I signed a one-year lease based on the expected project length of 6 months plus.

 10.   I also obtained a New Jersey Identiﬁcation Card, believing that I was going to be living in
       New Jersey close to a year.

 11.   By March 30, 2017, I completed all necessary paperwork to begin my work at the project.

 12.   April 3, 2017 was my ﬁrst day working at the Capsugel facility in Morristown, NJ.

 13.   BPC Team: My work was split between two teams, the BPC team and the HANA team.
       BPC stands for SAP’s Business Flaming and Consolidation Software. The BPC work was
       supervised by Lynn Horowitz and Michael Mars. My interaction with the BPC team was
       excellent, they were very collaborative. Lynn Horowitz and Michael Mars were very
       knowledgeable, very cordial, very positive, very kind and very precise on what they needed
       from me. We had weekly meetings on the progress of my work. The nature of these meetings
       was about the work they needed done by me, with follow up progress meetings. They were
       very satisﬁed with my work, especially when I resolved the issue with Consolidations logic,
       which Michael Mars manages. He liked that a lot because the solution I gave them improved
       their consolidation processes and made them faster. Lynn Horowitz also was very pleased
       with the BPC Input Schedules I developed for her.

14.    HANA Team: The other part ofmy work was on the HANA team supervised by Muralidhar
       Nuggehalli, who interviewed and hired me. He was from India and told me he had a Hlb
       visa.. HANA (High-Performance Analytical Appliance) is database software that is fast due
       to the type of memory it uses. The HANA Team was all Indian workers, except me. The
       Indians working on the HANA team side in the Morristown ofﬁce with me were Nuggehalli,
       Yokesh Sivakumar and Prakash; there were other offshore Indians who talked with us by
       phone or on Skype. Sometimes there were other Indians ﬁom different Teams who
       participated in the meetings, which were held at least weekly. The vast number of persons
       working at the Capsugel facility were from India. They liked to keep to themselves. I felt
       like an outsider as I was the only American worker on the HANA team.

15.    My interaction with the HANA team was very different from the BPC Team. In the team
       meetings they seemed to minimize my work although I was supposed to be the team lead. In


Declaration of Martino Rivaplata                                                                  2
                                                                                                APP. 004
Case 2:19-cv-16579-JMV-JBC Document 90 Filed 02/18/20 Page 3 of 4 PageID: 957




       two of the meetings I was told I didn’t need to stay "This is an all-Indians meeting" which
       singled me out as the lone American worker. However, Nuggehalli appeared to be pleased
       with my work for the HANA team.


 16.   In mid-June, Nuggehalli and his boss, Danny Dupont, suddenly appeared at my cubicle to
       tell me that my job at Capsugel was ﬁnished, and I wasn’t needed anymore. It was a very
       brief conversation, less than a couple of minutes, at which point they turned around and left.
       I was completely surprised, as I knew from my daily interaction there was a lot more work
       to do on both the HANA and BPC teams.

17.    Nuggehalli subsequently informed me that I should spend my last two weeks at Capsugel
       transitioning the work over to Yokesh Sivakumar and the other two offshore team members,
       Venugopal Nair and Karunakar Muppaneni, which I did.

18.    During my time at Capsugel, I was required to work at their facility. Capsugel directed the
       details of my work and required me to attend progress meetings.

.19.   The SAP BPC team meetings were supervised by Lynn Horowitz and Michael Mars on a
       daily basis. As I was progressing with the input templates, I sent them to both Lynn and
       Michael for testing. They would make changes or additions and send them back to me.. This
       was a daily interaction with both Lynn and Michael, until the ﬁnal acceptance was reached
       on all the input templates I worked on.

20.    The daily SAP HANA team meetings were also supervised closely by Nuggehalli and
       Yokesh. They sent me the work to be done during the week, I worked on it and sent it back
       to both of them to review. They sent back to me any changes and modiﬁcations, which I did
       immediately. Then after all the work items were satisﬁed, they sent me an email conﬁrming
       the successful completion of my tasks.

21.    In both teams, the work was very closely controlled and supervised and they gave me
       instructions for me to perform all the tasks on my own to the satisfaction of both teams,
       which was conﬁrmed by emails I received from both teams.




22.     My time was entered into Robert Half and Capsugel time systems; it had to be approved
       before I was paid for my work. I remember I worked over the Memorial weekend, so I logged
       my hours worked, but Nuggehalli denied payment because he said “We do not celebrate
       Memorial Day.”




Declaration of Martino Rivaplata                                                                   3
                                                                                                  APP. 005
Case 2:19-cv-16579-JMV-JBC Document 90 Filed 02/18/20 Page 4 of 4 PageID: 958




           I declare under penalty of perjury that the foregoing facts and statements are true and
correct.

       Executed on thiSZﬂth day of July 2019, in Greenwood Village, Arapahoe County,
Colorado.




                                              I,
                                                      Martino Rivaplata




Declaration of Martino Rivaplata                                                                4
                                                                                               APP. 006
